Title: To George Washington from James Lloyd, 18 June 1798
From: Lloyd, James
To: Washington, George



Sir,
Philad[elphi]a 18 June 1798

I had the honor to receive your favor, dated the 13 Inst:, yesterday.
I enclose a handbill, this moment from the press, by which you will see that Mr Marshall has arrived at New York.

I sincerely wish that Mr Pinckney may not have cause to repent of having gone to the South of France. Mr Gerry remains at Paris. He has written a letter in which he declares that he does not consider himself authorised to treat, alone, with the Govt of France. He says his motive for remaining till he receives orders, is to prevent a war which he looked upon as inevitable if all the Envoys left France. He has not much credit here, for his judgment, and many are disposed to question his integrity.
You will, before this reaches you, have seen Talleyrand’s puny performance which was first published by Bache; and in a day or two I shall have the honor to forward to you the very able answer of our Envoys, which was read in the Senate today and is directed to be printed.
Bache was in possession of Talleyrand’s note before the dispatches were received by our Government but it was not known how he came by them ’till Saturday when a Mr Reeder told a number of Gentlemen at the City Tavern that he had received a packet for Bache sealed with the seal of the minister of exterior relations from a Mr Lee who was a passenger in the vessel in which he came to America, and that he had delivered the packet to Bache. He likewise mentioned having received a letter for a gentleman at New York sealed with the same seal. Today he declared that the last mentioned letter was delivered by him to Genet.
Reeder I am informed is about to give a statement on oath relative to those letters which I imagine will not be substantially different from the foregoing.
Mr Gerry is much blamed for having received a communication from Talleyrand which he did not disclose to Messrs Pinckney & Marshall. His excuse was that he was bound to secrecy before it was made to him. I fear the opinion that he wants integrity is too well grounded. We know nothing, yet, of the effect produced by the dispatches, in Kentucky. I fear it has been inconsiderable, for we observe no alteration in the conduct of the representatives of that State in either house. I have the Honor to be with the highest respect Sir, Your most Obedt Sert

James Lloyd


P.S. We shall very soon declare the Treaty with France void and pass a strong act to punish Sedition. Doctor Logan left the City this morning for France. The Govt had information of his intentions

but however mischievous his going may prove to be we have no law by which he could be laid hold of.

